Filed 3/28/22 P. v. Harris CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080231
             Plaintiff and Respondent,
                                                                          (Stanislaus Super. Ct. No. 1251412)
                    v.

 CAROL LAVERNE HARRIS,                                                                    OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Stanislaus County. Nancy
Ashley, Judge.
         James S. Thomson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P. J., Poochigian, J. and Detjen, J.
                                    INTRODUCTION
       In 2010, appellant and defendant Carol Laverne Harris was convicted of the
second degree murder of her husband, Karl Johnson, and sentenced to 15 years to life. In
2014, this court affirmed her conviction.
       In 2019, defendant filed a petition in the superior court for resentencing of her
second degree murder conviction pursuant to Penal Code1 section 1170.95, and argued
she was improperly convicted under the natural and probable consequences doctrine, and
she was not a major participant and did not act with reckless indifference to human life.
The court denied the petition.
       On appeal, her appellate counsel has filed a brief which summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                         FACTS2
       On August 30, 2008, defendant called her son, Dasheme Hosley (Dasheme), and
falsely said her husband, Karl Johnson (Johnson) had physically abused her. Defendant
told Dasheme to come over to her house and handle it. When Dasheme arrived at the
house, Johnson hesitated to answer the door, but defendant insisted he do so. When
Johnson opened the door, Dasheme fatally shot him. 3

       1  All further statutory references are to the Penal Code unless otherwise indicated.
       2  The People filed a partial copy of this court’s unpublished opinion in defendant’s
first appeal as an exhibit in opposition to defendant’s section 1170.95 petition, with the
factual statement, and defendant did not object to the exhibit. On appeal, defendant
augmented the record to include the reporter’s transcript from her 2010 trial.
        Given this background, we take judicial notice of the appellate record and this
court’s nonpublished opinion in People v. Harris, May 22, 2014, F065104, for the factual
and procedural background for Harris’s conviction and sentence. (Evid. Code, §§ 450,
452, subd. (d), § 459; In re W.R. (2018) 22 Cal.App.5th 284, 286–287, fn. 2.)
        3 As will be explained below, Dasheme was charged with murder in this case but
was tried separately from defendant. Deleon Hosley, also defendant’s son, was charged
with being an accessory. For clarity, we refer to the Hosley brothers by their first names;
no disrespect is intended.

                                             2.
      The prosecution introduced the following evidence to establish what happened
before, during, and after the murder, and defendant’s statements to the witnesses.
Desamona Crowder’s Testimony
      Desamona Crowder (Crowder) and Dasheme had a child together.4 In August
2008, Crowder frequented an apartment in San Leandro where Dasheme lived with Alisia
Brown. On the night in question, Crowder, Dasheme, and their daughter were at the
apartment with Alisa Brown and Lamar Vincent.5 Crowder and Dasheme were using
cocaine.
      At some point during the evening, Dasheme received a telephone call. When he
hung up, he said it was defendant and that she was crying. He became upset and angry,
because the phone call ended or was dropped before he could get the complete story, so
he did not know what was wrong. Crowder knew, from having been hit by Dasheme
before, that he could be violent when angry and that anything could upset him. Crowder
had discussed with defendant the fact Dasheme would sometimes become violent and hit
Crowder.
      Dasheme told Crowder to call George Willoughby, because they were going to go
to Modesto. When Willoughby did not answer his phone, Crowder texted him.
Willoughby called Dasheme about 30 minutes later. When Willoughby arrived at the
apartment, Dasheme, Crowder, and Vincent got in his car. Crowder knew they were
going to Modesto, because she heard Dasheme say that defendant “had got into a fight,
and he went to see if something was wrong with her, because when he called, no one was
answering the phone, and he wanted to know if she was all right or if she was in trouble.”



      4   Crowder initially was charged with murder but entered into an agreement to
testify in return for which she would plead guilty to being an accessory and sentenced to
a year in the county jail.
        5 In her direct examination of Crowder, the prosecutor forgot to elicit the exact
date. Other trial evidence clarified it was the night of August 29 to August 30, 2008.

                                            3.
At some point before they left, Dasheme asked, “Why did she call me and tell me this?
What did she think I was going to do?”
       During the drive to Modesto, Dasheme called defendant to tell her they were on
the way. Crowder believed defendant told Dasheme things had worked out and it was
just a gin night, because she heard Dasheme repeating that to someone. Crowder
believed defendant knew Dasheme was coming, however, because Dasheme said he was
not satisfied and was still going to come and check on defendant.
       During the drive, Crowder heard Dasheme say that defendant called because her
husband was putting his hands on her. Dasheme said he wanted to know if defendant
was all right or in trouble, because no one answered the phone when he called. 6
Dasheme tried, unsuccessfully, to get Alfred Newton to physically check on defendant.
Crowder believed Newton told Dasheme that he had spoken to defendant, and she was
okay.7 Dasheme also got a called from Robert Barnes, saying everything was okay.
Dasheme talked to Deleon and said Johnson had hit defendant, and Dasheme was going
to go check on her.



       6 During the trip, defendant called Crowder’s cell phone. Crowder missed the call.
Crowder considered Johnson a nice person. She could not recall ever hearing him raise
his voice. She had seen defendant and Johnson argue, however. Defendant sometimes
threatened to hit Johnson or said her sons would take care of him instead of her fighting.
Crowder never saw Johnson strike defendant.
       7 Newton, who was in Stockton on the night in question, spoke to defendant
sometime around 1:00 a.m. Defendant was crying and said she and Johnson had had a
dispute. Because Newton made it a habit not to get involved in domestic matters, the
conversation pretty much ended. Newton then called back and spoke with Johnson.
Johnson explained he never put his hands on defendant, although he had to push her off
of him. He said they were a little tipsy, and she was just mad and being overdramatic and
turning over some furniture. Defendant later called Newton back to admit Johnson had
not really “jump[ed] on her or anything like that,” but they had been fighting, and she had
been scared. Newton advised her to call Dasheme, because Dasheme thought Johnson
“jumped on” defendant. Later, Newton called Dasheme to tell him he had spoken to
defendant, but Dasheme never answered the phone.

                                            4.
       During the drive to Modesto, Crowder saw Dasheme holding a silver gun she had
seen in his possession on prior occasions. She heard clicking noises and also saw him
spinning the gun’s cylinder. Crowder was worried the gun might go off in the car. She
was also concerned Dasheme might shoot Johnson, so she began to pray.
       Crowder testified that when they arrived at defendant’s house, everyone got out of
the car. Crowder rang the doorbell and Dasheme knocked on the door. After about five
minutes, Johnson came downstairs and answered the door. He said, “What’s up?”
Dasheme replied, “What do you mean what’s up?” He was upset and shocked that
Johnson had answered the door.
       Crowder testified that Johnson was standing in the doorway inside the house, and
Dasheme was outside. Dasheme was holding the gun in his right hand, tucked close to
his body. Crowder saw a flash. Dasheme then went into the house and stood over
Johnson. Johnson said he did not want to die. He was slumped over on the floor by the
living room couch, holding his stomach, and Dasheme was pointing the gun at his face.
Johnson was pleading for his life.
       After Johnson was shot, defendant appeared, and she was screaming and crying.8
She pushed Dasheme out of the way, told him to get out, and asked him what he had
done. Crowder ran to the car and called to Dasheme to come with her.
       After the shooting, Dasheme and Crowder stayed in several different hotels in
Hayward. Defendant assisted the couple in moving from one hotel to another and
apparently paid the bill for at least one hotel.




       8
       Crowder told Detective Owen defendant was four to five feet behind Johnson
when Dasheme fired.

                                               5.
George Willoughby’s Testimony
       Willoughby considered defendant his grandmother, as she and his grandfather
once were married.9 In 2008, he worked security at after-hours club affairs.
       On August 30, Willoughby started work at 1:30 a.m. At some point, he saw he
had an urgent message to call Crowder. When Willoughby returned the call, Dasheme
answered and said they had to go to Modesto because someone was beating on his
mother.
       Willoughby picked up Dasheme, Crowder, and Vincent, and they headed for
Modesto. Willoughby did not talk to defendant that night or confirm with anyone
whether defendant was, in fact, being beaten.10 He did not know anyone was going to be
killed. During the drive, Dasheme was on the phone. Willoughby heard him say he was
“coming up there.” Dasheme was involved in about three telephone calls during the trip,
but Willoughby did not know to whom Dasheme spoke or hear anything else that was
said. However, he saw Dasheme dump bullets of different calibers into his hand from out
of a sock, then pick out five or six .38-caliber rounds. Prior to this night, Willoughby had


       9  Willoughby initially was charged with murder in connection with this case but
entered into an agreement to testify in return for which he would plead guilty to being an
accessory and receive a year in the county jail. At some point after his arrest,
Willoughby received a letter from Dasheme, telling him to “take the hit,” meaning take
the rap. Defendant also sent Willoughby a letter, saying they needed to stay “prayerful.”
        10 Willoughby considered Johnson “a good dude” who appeared to get along with
people. Willoughby did not know of any incidents in which Johnson hurt defendant or
was involved in a physical altercation with someone. There were instances, however, in
which Willoughby was contacted by defendant and asked to find Johnson because he was
gone. Johnson would take the car, and this upset defendant because it interfered with her
ability to conduct her church business. (Defendant was the founder and pastor of a
church in the Bay Area.) Defendant would get angry and, if she was able to talk to
Johnson, she would yell. Although annoyed, Johnson would just “brush[] it off.” A
couple of times when defendant was angry, and she and Johnson were arguing,
Willoughby heard her say she was going to call her son. Sometimes Johnson would tense
up when defendant said that, although Willoughby did not think Johnson was afraid of
defendant’s sons.

                                             6.
seen Dasheme with a silver .38-caliber revolver. After this night, Willoughby did not see
that gun again.
       Willoughby drove fast, and estimated it took about 30 minutes or slightly longer to
get from San Leandro to Modesto. He parked in front of defendant’s house. The front
porch and interior stairwell lights were the only ones on.
       Dasheme got out of the car, followed by the others. They rang the doorbell for
five or six minutes before Johnson finally answered. Johnson sounded upset and asked
what they were doing at his house. Dasheme responded that he was there to check on his
mother. Johnson, who was inside the house, said something to Dasheme, but Willoughby
could not remember what. Dasheme tried to push past Johnson into the house, but
Johnson stood in front of him, and they started arguing. Johnson was in the living room,
and Dasheme managed to step inside the house. Dasheme’s right hand was balled up,
and his shoulders were angled slightly to the side, like a “stagger stance.” Willoughby
then heard a pop, and Johnson said, “Don’t kill me.”
       Willoughby, Vincent, and Crowder ran back to the car, and Crowder yelled at
Dasheme to come with them. Dasheme then also got in the car. Willoughby started
driving, then Dasheme turned and asked who was going to be the first person to fold,
meaning to start talking. He was waving his gun back and forth, with the barrel pointing
at the other three, at the time. Willoughby said nobody was going to do that. He then
drove back to San Leandro and dropped everyone off.
Lamar Vincent’s Testimony
       Vincent recalled being at the San Leandro apartment when Dasheme received a
telephone call from defendant. Vincent got the impression there was an altercation going
on, and Dasheme was trying to find out what was happening. Then there was a second
call, after which Dasheme seemed agitated, frustrated, and angry. He said defendant was
having a little trouble, so they were going to go to Modesto. Dasheme did not say what



                                             7.
he was going to do in Modesto, but, on the trip there, Vincent was told Johnson put his
hands on defendant.11
       Vincent fell asleep in the car and woke to find them pulling up to defendant’s
house. Everyone got out of the car. Dasheme knocked on the door, and Johnson
answered a short time later. Dasheme still seemed somewhat agitated, although Vincent
did not see anything in his hands. When Johnson opened the door, Dasheme “burst”
inside. Dasheme was directly inside the door, and Johnson was backed into the living
room. Johnson, who had nothing in his hands, asked what was going on. Dasheme said
Johnson knew what was going on – that he was beating defendant. Vincent then saw the
gun come from Dasheme’s right side. Johnson told Dasheme not to shoot him, but
Dasheme fired once at Johnson. Johnson grabbed his chest and appeared surprised. He
asked why Dasheme shot him.
       Johnson was on his knees, hunched over in a fetal position. Dasheme was “right
over him,” with the gun pointed at Johnson’s head. Dasheme fired again, but the gun
jammed. Defendant ran downstairs, wearing pajamas. She was hysterical and asked
Dasheme, “Why did you do that? Why did you shoot him?” She told Dasheme and the
others to get out of there now. Once they were back in the car, Dasheme waved his gun
around and told the others to keep their mouths shut.
       Vincent testified that during the drive back to San Leandro, defendant called and
said Johnson was fighting for his life, and she was at the hospital. She was in tears.
Dasheme told defendant he was tired of Johnson doing “it” to her, and she was the one
who told Dasheme to come down there and make sure everything was all right.
       Vincent spoke with Dasheme a day or two after the shooting. Dasheme said
defendant called him and had him come and do “something” to Johnson. Defendant later

       11Vincent described Johnson as a good family man who always had a smile on his
face. Vincent never heard him raise his voice or saw him raise his hand to anybody.
Vincent was surprised to hear something was going on between Johnson and defendant.

                                             8.
essentially told Vincent the police had no leads or information, so Vincent should just
keep quiet. At some point, Vincent overheard a conversation between Dasheme and
Deleon, about Dasheme needing to get rid of his gun and the best way to do it.
Robert Barnes’s Testimony
       Barnes had considered defendant to be a mother figure to him since he was a child.
Dasheme and Deleon were like brothers to him. Barnes lived with defendant and
Johnson at their Modesto home for several months during 2008. Barnes was aware
Johnson struggled with drug addiction. Sometimes, he would leave the house and take
the car. This made defendant angry, and she would go find him or call people in the area
she knew him to frequent. Defendant was vocal about her anger. Barnes sometimes saw
defendant and Johnson argue. Defendant was the primary aggressor. Barnes never saw
Johnson lay a hand on her.
       Barnes considered defendant to be closer to Dasheme than to Deleon. She and
Dasheme had a bond, and Dasheme “[a]bsolutely” felt protective of her. From Barnes’s
observations, defendant knew how much Dasheme loved her, and she was very involved
in his life. Dasheme wrote and performed rap music. Its content varied, but included
him talking about street violence, guns, and shooting people. Defendant was Dasheme’s
agent and producer.
       On the night of August 29 to August 30, 2008, Barnes met up with defendant and
Johnson in the Bay Area and was going to spend the night at their Modesto home. Upon
reaching the house, Barnes took Johnson’s truck to go to the grocery store. The others
were playing Dominoes, and everyone appeared to be having fun. When Barnes returned
15 to 20 minutes later, however, the mood in the house was “[t]otal tension” between
defendant and Johnson. Defendant said Johnson had gotten upset because of a comment
someone made about him at church.
       Defendant went upstairs to clean her room, and Barnes went out onto the front
porch to make a phone call. He was on the phone with a friend for about an hour, at

                                            9.
which point he heard doors slamming upstairs and defendant and Johnson arguing. He
could not hear what was being said.
       Barnes remained on the phone outside, then Johnson opened the front door and
asked him for a cigarette. Barnes knew Johnson did not smoke but gave him a cigarette
anyway. Johnson then went back inside and closed the door. Barnes then heard more
arguing and slamming doors. Defendant’s mother went up the stairs, and there was
silence for a few minutes, then Barnes saw Johnson “fly” downstairs with defendant
behind him. Defendant was swinging at Johnson, who was backing up, trying to get out
of the way, and she turned over the coffee table in the living room. She was saying
something like, “You want to challenge me?”
       Defendant swung again, and Johnson grabbed her by the biceps and sat her on the
couch. He did not strike her. She got back up and started swinging again, and he sat her
down again in the same manner. He asked, “Is this what you want me to do? Is this what
you want me to do?”
       Barnes went inside and asked them what was going on. He did not recall what, if
anything, they responded, but defendant went upstairs and into her room.12 Barnes then
went back outside and called his friend. He talked to her for about 30 minutes, during
which time he heard more slamming doors and arguing, although he did not see
defendant or Johnson. Defendant’s mother went upstairs and came back down, after
which everything was quiet for 30 minutes to an hour.
       Barnes subsequently came back inside. At some point, when he and defendant
were in the living room and Johnson was elsewhere, Barnes heard defendant on the
phone with Dasheme. 13 Defendant told Dasheme she was five-foot six or five-foot

       12 Barnes believed defendant was intoxicated, although he did not see her
drinking, because there were alcohol bottles upstairs, and her attitude changed so that she
became more combative when she drank.
       13 It is unclear when, in the chronology of events preceding the shooting, this took
place.

                                            10.
seven, a little woman, and this “big old man” was beating on her. She said she was
scared for her life, and told Dasheme, referring to Johnson, “Come handle this [epithet].”
      Barnes demanded to know why she did that and told her, “You f[**]ked up.”
Defendant replied, “I know. I know.” Barnes told defendant she should call Dasheme
back and tell him not to come. He knew that if Dasheme got there, “it was gonna be a
whole bunch of mess.” Barnes thought Dasheme and Johnson were going to fight, but he
never thought Dasheme would shoot Johnson. As far as he knew, Johnson and Dasheme
got along. Defendant tried to call Dasheme, but Dasheme’s phone was off. At some
point, Barnes also tried to call Dasheme, but never got through to him.
      After Barnes heard defendant talking to Dasheme, he heard her tell Johnson that
she had called her son, and he would handle this. Johnson said she should call her sons;
if they shot him, he would shoot them back, and if they stabbed him, he would stab them
back. Shortly after, Johnson started looking for his car keys. Defendant had them. She
did not give them to Johnson. At some point, Barnes overheard defendant tell Newton
she had called Dasheme. Barnes could tell Newton was worried about that.
      Defendant told Barnes and Johnson that when Dasheme arrived, they would not
answer the door. She said to act like nothing happened. Barnes continued to plead with
defendant to call Dasheme and tell him it was not serious and not to come.
      Later, Barnes was upstairs in the master bedroom, along with defendant, Johnson,
and Crystal Pettis. Everyone seemed to be getting along, so Barnes thought the incident
was over, and he was no longer particularly concerned that Dasheme would show up at
the house.
      After a time, while they were discussing a lesson defendant was going to teach the
next morning at a church, the doorbell rang. Johnson, who was on the computer, said,
“Somebody’s at the door.” Defendant, who was lying in bed, responded, “Well, you’re
bad. Go answer it.”



                                           11.
       Johnson went to answer the door, and defendant followed some 10 to 20 seconds
later.14 Barnes thought Dasheme was there, so he looked out the upstairs window. When
he saw Willoughby’s car, he opened the window and called out that it was not that
serious and to go home. Nobody responded. Barnes heard the front door creak open and
Johnson saying, “No, no.” Almost immediately, he heard a gunshot. He then heard
defendant saying, “Oh, my God, Karl’s been shot.”
       Barnes went downstairs. There was blood from the right side of the staircase,
back through the living room and kitchen. Johnson was lying on the linoleum and the
carpet between the living room and kitchen. He was a pale blue, and there was blood on
the shirt covering his abdomen. Defendant was with him, holding him and slapping him
to try to wake him up. She told him she loved him and was sorry.
       Barnes got some towels to try to compress the wound, then called 911 when he
realized nobody else had done so. When he told the 911 operator someone had been shot,
defendant told him not to say that. Later, at the hospital, defendant told Barnes not to say
anything about Dasheme being at the house.
The Investigation
       At approximately 4:47 a.m. on August 30, 2008, officers were dispatched to
defendant’s home in response to a call of a shooting that had just occurred. Upon arrival,
they found the front door open. Inside, Johnson was lying, conscious, on the floor in the

       14  Barnes believed Johnson had a box cutter in his shorts. One was turned over to
police with his clothes after his death. In one of her interviews with police, defendant
related that Johnson had worked for a grocery store more than a year before his death,
and that, as a result of his employment, he had gotten into the habit of carrying a box
cutter in his pocket. Defendant said Johnson kept the box cutter on his person for his
protection.
        Martha Holt was Johnson’s sister. Sometimes when Johnson was in trouble, he
would telephone Holt in the middle of the night, and she would offer him a place to go.
Around 4:30 a.m. on August 30, Holt received a call, but, because she was sleeping, it
went to voicemail instead of being answered. Caller identification showed the call was
from Johnson’s cell phone. Holt tried to call Johnson back but got no response.

                                            12.
kitchen area. Defendant was kneeling next to him. She was hysterical and yelling, “He’s
been shot, help him.” Officer Beavers observed a gunshot wound to the right side of
Johnson’s chest area and another to his right bicep. Defendant said the shooting had
occurred at the front door when Johnson went to answer it in response to the doorbell
ringing. However, although there was a blood trail leading from the couch in the living
room area to the kitchen entryway where Johnson was located, there was no blood in the
area of the front door.15
         Johnson died at 7:23 that morning. His blood-alcohol content was 0.14 grams.
An autopsy revealed a gunshot wound to the right side of his abdomen. The bullet
penetrated the abdominal cavity, liver, small and large intestines, mesentery, and
abdominal aorta, and was lodged in the left side of the abdominal wall. There was also a
through-and-through gunshot wound to the upper right arm, just above the elbow. The
cause of death was gunshot wounds to the abdomen and right arm, with excessive loss of
blood.
         Detective Stanfield spoke with defendant at the hospital shortly after 8:00 a.m.
Defendant was crying and shaking. Defendant related that she and Johnson were upstairs
around 3:30 a.m. Defendant was working on a class she was preparing to teach for
Sunday school, while Johnson was using the computer. Johnson said he heard the
doorbell ring and defendant thought it was a knock, and they both kind of laughed about
the fact someone was at the door at that hour of the morning.16 Johnson went downstairs


         15A police officer who spoke with defendant around 5:20 a.m. noticed a strong
odor of alcoholic beverage emanating from her person.
        16 According to what defendant told Froilan Mariscal, an investigator for the
district attorney’s office, defendant and Johnson debated who should go down and
answer the door. Defendant said Johnson did not feel like going downstairs, but she kept
pushing him to do it until he finally agreed. When Mariscal asked defendant if she had
any idea who might have shot Johnson or any reason somebody would want to shoot him,
defendant replied, “Me and Karl [Johnson] have had our differences.” She then said she
did not know anyone who would want to shoot him.

                                              13.
to answer the door, and as defendant went down the stairs after him, she saw Johnson
staggering back to the sofa. He said he had been shot. Defendant told Stanfield she did
not hear any gunshots or any cars driving away.17 She assisted Johnson to the
kitchen/dining room area and started administering first aid while 911 was called. The
paramedics then arrived and transported Johnson to the hospital.
       Later that morning, defendant agreed to go to the police department to give a
statement. She was not under arrest. Her demeanor during the interview was friendly
and helpful, though tired and depressed. During the course of the interview, defendant
gave her sons’ names as “Deleon Abdul Hosley” and “Kareme Hosley.” She said
Kareme did not have a middle name.18 She said he lived in Oakland, but she did not
know where exactly. She said she did not see him often and did not know his phone
number. When Detective Evers looked through defendant’s cell phone, Dasheme’s name
and number were there. Defendant also initially said Barnes did not have a cell phone
but identified his phone number once Evers found it in her cell phone’s memory.
Defendant told Evers that, before coming to the police station, she erased most of the
calls placed on her phone in order to save memory. There were no calls on her phone’s
call list prior to 12:17 p.m. on August 30, 2008.
       During the interview, defendant informed Detective Grogan there was no domestic
violence in her relationship with Johnson, and Johnson had never struck her. Grogan saw
no signs on her person of a physical altercation.
       Detective Grogan conducted a second interview with defendant on September 25,
2008, following her arrest. During this interview, defendant said she and Johnson had


       17 At approximately 4:30 a.m. on August 30, Patrick Collins, who lived nearby,
was awakened by what sounded like boxes falling and hostile voices. He then heard what
he believed to be three gunshots. He saw a car take off. The car had a loud exhaust
system.
       18 Dasheme’s full name is Dasheme Kareme Hosley. Barnes called him
“Dasheme.” Barnes heard defendant call him “Kareme” but only occasionally.

                                            14.
had an argument starting shortly after they arrived home around 11:00 p.m. on the night
of the shooting, and continuing until around 2:00 a.m. Defendant first said Johnson was
getting ready to leave, and she grabbed him to stop him. He put up his hands as if to say
not to touch him. Defendant said neither of them hit the other. Later in the interview,
however, defendant said that when she grabbed defendant to stop him, he turned and
grabbed her by the throat. They then lost their balance and fell over the coffee table and
onto the couch. Defendant continued to maintain she was in the stairwell when Johnson
was shot and did not see who did it.
       During this interview, defendant said she talked to “Kareme” the night before the
shooting. She first said she spoke to him about a family barbecue she was planning.
Later, she said she had been upset because of her argument with Johnson and had told
“Kareme” she was tired of “this struggle.” She said he would understand she meant
Johnson and their troubles over finances and Johnson’s not working. She said she was
crying and upset when she called her son and told him she had been choked. Confronted
with the fact she was not referring to her son by his true name, defendant explained that
Dasheme’s behavior seemed to have changed, and so she started to call him “Kareme”
later in his life. When informed there were telephone intercepts in which she told people
to call him “Kareme,” defendant said she thought everyone should call him that name
from that point on.
       Defendant told Detective Grogan that when she saw Johnson back away from the
front door, she went to help him, and he collapsed. She pulled him toward the kitchen
because she wanted to see his injury in the light. Asked why she did not turn on the light
in the living room, defendant said she was not thinking about it at the time.
       Defendant said she did not know when Johnson’s call to his sister was made.
Asked about calls to Dasheme that were placed after that call, defendant said she called
Dasheme on two occasions to let him know she was okay. She said she hung up before
she reached Dasheme and did not speak to him.

                                            15.
       At some point, defendant admitted she was suspicious Dasheme was involved and
may have shot Johnson because he was protective of defendant. Defendant said she held
this belief early in the investigation.19 Although Detective Grogan had given defendant
an update on the case on September 10 and had discussed possible leads and motives
with her at that time, defendant never mentioned her suspicions about Dasheme.
       Phone records and cell tower information led to wiretap warrants targeting
defendant’s and Dasheme’s cell phones. Evidence of phone records, text intercepts,
phone conversation intercepts, and cell tower information regarding the location of cell
towers servicing particular calls was presented.20 The evidence corroborated portions of
the testimonies of Crowder and Willoughby, as well as Vincent and Newton.
                                DEFENSE EVIDENCE
       Detective Munoz interviewed Barnes on three occasions. Barnes told Munoz
several times that he was scared. Barnes said he called 911 after defendant shouted for
someone to call and also told Barnes directly to call. With respect to the physical scuffle
between defendant and Johnson, Barnes related that Johnson grabbed defendant by both
arms, shook her, and then threw her down to the couch. Defendant got back up and
knocked over the coffee table, whereupon Johnson threw her back down. Barnes told
Munoz he had never seen Johnson shake defendant the way he did. Barnes also told
Munoz that defendant said she called Dasheme. Barnes said he was present when she
made a phone call to Dasheme, and he overheard her say, “Um, son, Momma’s got it.
Momma’s okay. Momma’s all right. Don’t come here.”




       19 Defendant was aware Dasheme had been arrested a few days before this
interview.
       20 Audio recordings of some of the intercepted calls were played for the jury.


                                            16.
                           PROCEDURAL BACKGROUND
        On January 15, 2010, defendant and Dasheme were jointly charged with first
degree murder of Johnson. Dasheme was tried separately. 21
        On October 22, 2010, after a jury trial, defendant was convicted of the lesser
included offense of second degree murder.
        On April 17, 2012, the court held a hearing on defendant’s motion for new trial or
to reduce the conviction to manslaughter, based on the argument that defendant’s
culpability was “marginal” and there was insufficient evidence that she had the intent to
kill.
        Defense counsel argued that while Barnes testified that defendant told Dasheme to
come and “handle” Johnson, Barnes was not credible. There was no evidence defendant
told Dasheme to shoot Johnson, that she knew Dasheme had a gun, or he was inclined to
shoot anyone.
        The prosecutor replied that Barnes was credible, and he told defendant that night
that she needed to stop Dasheme from coming over because he was only going to bring
violence to the house. The prosecutor further argued that when Dasheme arrived at the
house, defendant knew he was there but insisted Johnson answer the door, “knowing she
had created a situation in Dasheme where he felt it was necessary to defend his mother,
and she knew he had a violent propensity.”
        The prosecutor argued the evidence showed defendant knew Dasheme would
come to the house and “carry out the violence that he did, and knowing that she brought it
anyway.”The prosecutor argued the jury convicted her of second degree murder based on


        21
         In the nonpublished opinion of People v. Dasheme Hosley (May 14, 2014,
F065500), this court affirmed Dasheme’s conviction from his separate trial for first
degree premeditated murder of Johnson, and his sentence for five years plus 75 years to
life. Hosley further states that Deleon and Brown were separately charged with being
accessories (§ 32), a charge to which they pleaded guilty and no contest, respectively.


                                             17.
CALCRIM No. 520, that she committed an act that caused the death of another person,
she had the state of mind of malice aforethought when she acted, and the jury convicted
her based on implied malice “that she had intentionally committed an act of bringing
Dasheme to the household and sending [Johnson] to that door, the natural and probable
consequences of that act was dangerous to [Johnson’s] life, and at the time she acted in
that capacity she knew that her act was dangerous to [Johnson’s] life, and she deliberately
acted with a conscious disregard for [Johnson’s] life.”
       The court denied the motion for new trial, noted it had the opportunity to hear the
evidence and consider the credibility of the witnesses, and found it “very significant” that
defendant had Johnson answer the door, knowing that Dasheme was there.
       Thereafter, defendant was sentenced to 15 years to life.
Defendant’s Appeal
       On May 22, 2014, this court filed the nonpublished opinion that affirmed
defendant’s conviction. (People v. Harris, supra, F065104.) In response to her
insufficient evidence challenge, this court held there was substantial evidence to support
defendant’s conviction for “implied malice murder.” The jury was instructed that a
person could be guilty of a crime in two ways: either as the direct perpetrator or by
aiding and abetting a perpetrator who directly committed the crime. (See § 31; People v.
Maciel (2013) 57 Cal.4th 482, 518.) With respect to aiding and abetting, jurors were
instructed:

              “To prove that the defendant is guilty of a crime based on aiding and
       abetting that crime, the People must prove that:

              “Number one, the perpetrator committed the crime;

            “Number two, the defendant knew that the perpetrator intended to
       commit the crime;

             “Number three, before or during the commission of the crime the
       defendant intended to aid and abet the perpetrator in committing the crime;
       and

                                            18.
              “Four, the defendant’s words or conduct did in fact aid and abet the
       perpetrator’s commission of the crime.

               “Someone aids and abets a crime if he or she knows of the
       perpetrator’s unlawful purpose and he or she specifically intends to and
       does in fact aid, facilitate, promote, encourage or instigate the perpetrator’s
       commission of that crime.” (People v. Harris, supra, F065104, at p. 17,
       italics added.)
       We further stated: “Jurors were instructed on natural and probable consequences
only in terms of causation. They were not instructed on the natural and probable
consequences doctrine as it relates to aider and abettor liability. (See generally People
v. Prettyman (1996) 14 Cal.4th 248, 261–262.) Thus, they were not instructed on assault
as a target crime for purposes of murder, but merely in terms of it being the crime
committed for purposes of involuntary manslaughter. ‘ “[O]utside of the natural and
probable consequences doctrine, an aider and abettor’s mental state must be at least that
required of the direct perpetrator,’ and when the crime is murder, the “aider and abettor
must know and share the murderous intent of the actual perpetrator.” [Citation.] “[A]n
aider and abettor will ‘share’ the perpetrator’s specific intent when he or she knows the
full extent of the perpetrator’s criminal purpose and gives aid or encouragement with the
intent or purpose of facilitating the perpetrator’s commission of the crime.” [Citation.]’
(People v. Maciel, supra, 57 Cal.4th at p. 518.)” (People v. Harris, supra, F065104, at p,
18, fn. 21, italics added.)
       We then turned to defendant’s arguments:

              “Defendant says that while there potentially was some evidence,
       there was no substantial evidence to establish the second element, that she
       knew Dasheme intended to kill Johnson. We need not decide whether
       defendant is correct, because, on the facts of this case, jurors could not have
       concluded defendant knew Dasheme intended to kill Johnson – or herself
       harbored an intent to kill – without also concluding defendant premeditated
       and deliberated. Because jurors convicted defendant of second degree
       murder, not first degree murder, it necessarily follows they convicted her
       based on a theory of direct, rather than derivative, liability (see People v.
       Perez (2005) 35 Cal.4th 1219, 1226), and found she acted with implied


                                             19.
       malice. Since, as we will explain, there was sufficient evidence to support
       defendant’s conviction on an implied malice theory, any evidentiary
       insufficiency with respect to the elements of aiding and abetting does not
       require reversal. (See, e.g., People v. Rundle (2008) 43 Cal.4th 76, 140–
       141, disapproved on another ground in People v. Doolin (2009) 45 Cal.4th
       390, 421, fn. 22; People v. Aguilar (1997) 16 Cal.4th 1023, 1034; People v.
       Guiton (1993) 4 Cal.4th 1116, 1129, 1130; People v. Calderon (2005) 129
       Cal.App.4th 1301, 1306–1307.)” (People v. Harris, supra, F065104, at
       p. 18, fn. omitted.)
       We reviewed express and implied malice, that “[m]alice is implied when the
killing is proximately caused by ‘ “an act, the natural consequences of which are
dangerous to life, which act was deliberately performed by a person who knows that his
conduct endangers the life of another and who acts with conscious disregard for life.” ’
[Citation.] In short, implied malice requires a defendant’s awareness of engaging in
conduct that endangers the life of another .…” (People v. Knoller (2007) 41 Cal.4th 139,
143.) We noted that defendant’s jury was instructed:

              “ ‘The defendant acted with implied malice if:

              “ ‘One, she intentionally committed an act;

             “ ‘Two, the natural and probable consequences of the act were
       dangerous to human life;

            “ ‘Three, at the time she acted she knew her act was dangerous to
       human life; and

               “ ‘Four, she deliberately acted with conscious disregard for human
       life.’ ” (People v. Harris, supra, F065104, at p. 19.)
       We concluded:

               “Viewed in the light most favorable to the prosecution, the trial
       evidence showed defendant deliberately set in motion the events
       culminating in Johnson being killed. She intentionally lied to Dasheme,
       telling him Johnson had beaten her, and ordered him to come and ‘handle’
       Johnson. She told Dasheme this while knowing he was protective of her,
       could be violent, and possessed (or at least had access to) a firearm.
       Defendant herself could be violent, and had told Johnson on more than one
       occasion that she would call her sons to handle matters. Although


                                           20.
       Dasheme and Johnson normally had a decent relationship and Johnson
       usually may not have considered this to be a threat, he himself recognized
       the potential for violence when he talked about shooting or stabbing
       Dasheme back if Dasheme shot or stabbed him. Johnson tried to leave, but
       defendant deliberately thwarted his attempt. Barnes and Newton both were
       concerned Dasheme would bring violence to the house, and defendant
       recognized she did wrong by calling and lying to him. A rational juror
       could infer she too was concerned about the potential for violence,
       otherwise she would not have felt the need to plan what to do upon his
       arrival and to tell Barnes and Johnson that she and they would not answer
       the door. Although she apparently tried to call Dasheme off, she knew she
       had not succeeded. Yet, when Dasheme arrived – and, given the early hour
       of the morning, jurors reasonably could have inferred she knew it could
       only be Dasheme – she sent Johnson to answer the door, even though she
       knew or should have known Dasheme would want to see for himself that
       she was well. Although defendant was not the actual killer, her culpability
       arose from her own conduct and mental state (see People v. McCoy (2001)
       25 Cal.4th 1111, 1120), which were such that a rational trier of fact could
       conclude she committed implied malice murder.” (People v. Harris, supra,
       F065104, at pp. 19–20.)
       As to her other appellate issues, we held defendant’s claims of prosecutorial
misconduct lacked merit, the court did not improperly permit a prosecution witness to
testify as an expert about the wiretap and cell phone evidence, and counsel was not
ineffective.
                           SENATE BILL NOS. 1437 & 775
       Under prior California law, a defendant who aided and abetted a crime, the natural
and probable consequence of which was murder, could be convicted not only of the target
crime but also of the resulting murder. (People v. Chiu (2014) 59 Cal.4th 155, 161,
superseded by statute on other grounds as stated in People v. Lewis (2021) 11 Cal.5th
952, 959, fn. 3 (Lewis).) This was true irrespective of whether the defendant harbored
malice aforethought. Liability was imposed “ ‘for the criminal harms [the defendant] …
naturally, probably, and foreseeably put in motion.’ ” (Id. at pp. 164–165; In re R.G.
(2019) 35 Cal.App.5th 141, 144.)




                                           21.
       The instant appeal is from the denial of defendant petition for resentencing that
she filed pursuant to Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437),
that was effective on January 1, 2019, and amended “ ‘the felony murder rule and the
natural and probable consequences doctrine, as it relates to murder, to ensure that murder
liability is not imposed on a person who is not the actual killer, did not act with the intent
to kill, or was not a major participant in the underlying felony who acted with reckless
indifference to human life.’ ” (Lewis, supra, 11 Cal.5th at p. 959, italics added.)
       “Substantively, Senate Bill 1437 accomplishes this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder, and as now
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723; People v. Gentile (2020) 10 Cal.5th 830, 842.)
       “In addition to substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a procedure for convicted
murderers who could not be convicted under the law as amended to retroactively seek
relief.” (Lewis, supra, 11 Cal.5th at p. 959.)
       “Pursuant to section 1170.95, an offender must file a petition in the sentencing
court averring that: ‘(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine[;] [¶] (2) The petitioner
was convicted of first degree or second degree murder following a trial or accepted a plea
offer in lieu of a trial at which the petitioner could be convicted for first degree or second
degree murder[;] [¶] [and] (3) The petitioner could not be convicted of first or second
degree murder because of changes to section 188 or 189 made effective January 1, 2019.’
[Citations.] Additionally, the petition shall state ‘[w]hether the petitioner requests the
appointment of counsel.’ [Citation.] If a petition fails to comply with subdivision (b)(1),
‘the court may deny the petition without prejudice to the filing of another petition.’ ”
(Lewis, supra, 11 Cal.5th at pp. 959–960.)

                                             22.
        “Where the petition complies with [section 1170.95,] subdivision (b)’s three
requirements, then the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. [Citation.] [¶] If the trial court determines
that a prima facie showing for relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to vacate the murder
conviction and to recall the sentence and resentence the petitioner on any remaining
counts in the same manner as if the petitioner had not … previously been sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.’ [Citation.]
‘The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ [Citation.] At the hearing stage,
‘the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is ineligible for resentencing.’ ” (Lewis, supra, 11 Cal.5th at p. 960.)
Lewis
        In Lewis, the court interpreted the provisions of section 1170.95 and held that
petitioners “are entitled to the appointment of counsel upon the filing of a facially
sufficient petition [citation] and that only after the appointment of counsel and the
opportunity for briefing may the superior court consider the record of conviction to
determine whether ‘the petitioner makes a prima facie showing that he or she is entitled
to relief.’ [Citation.]” (Lewis, supra, 11 Cal.5th at p. 957.) The court’s failure to appoint
counsel only constitutes state error subject to review under People v. Watson (1956) 46
Cal.2d 818. (Lewis, supra, 11 Cal.5th at p. 973.)
        Lewis also held that “at the prima facie stage, a petitioner’s allegations should be
accepted as true, and the court should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of discretion.’ ” (Lewis,
supra, 11 Cal.5th at p. 974.) After appointing counsel, the trial court could rely on the
record of conviction to determine whether the prima facie showing is made “to
distinguish petitions with potential merit from those that are clearly meritless.” (Id. at

                                             23.
p. 971.) The record of conviction includes a prior appellate opinion, although it will be
case-specific. (Id. at p. 972.) The prima facie finding under section 1170.95,
subdivision (c) is limited, and the court must accept the petitioner’s factual allegations as
true and cannot reject the allegations on credibility grounds without conducting an
evidentiary hearing. (Lewis, at p. 971.) “ ‘However, if the record, including the court’s
own documents, “contain[s] facts refuting the allegations made in the petition,” then “the
court is justified in making a credibility determination adverse to the petitioner.” ’ ”
(Ibid.) “In reviewing any part of the record of conviction at this preliminary juncture, a
trial court should not engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ [Citation.] [T]he ‘prima facie bar was intentionally and correctly
set very low.’ ” (Id. at p. 972.)
Senate Bill No. 775
       In October 2021, Senate Bill No. 775 was enacted and amended section 1170.95,
effective on January 1, 2022. (2020–2021 Reg. Sess.; Stats. 2021, ch. 551, § 1 (Senate
Bill 775).) As a result of the amendments, section 1170.95 clarified that “a person
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter,” may file a petition to have that conviction
vacated under certain circumstances. (§ 1170.95, subd. (a).)
       The amendments also codified the holding in Lewis that a petitioner has the right
to appointment of counsel, if requested, prior to the court making the prima facie finding.
(§ 1170.95, subd. (b)(3).) After appointment of counsel, the parties shall have the
opportunity to submit briefing, and “the court shall hold a hearing to determine whether
the petitioner has made a prima facie case for relief.” (Id., at subd. (c).)
       If the petitioner makes a prima facie showing that the petitioner is entitled to
relief, the court shall issue an order to show cause. If the court declines to make an order

                                             24.
to show cause, it shall provide a statement fully setting forth its reasons for doing so.
(§ 1170.95, subd. (c).) If the court issues the order to show cause and conducts a hearing,
the prosecution has the burden to prove beyond a reasonable doubt that petitioner is
guilty of murder or attempted murder under the amended versions of sections 188
and 189. (§ 1170.95, subd. (d)(3).)
       “The admission of evidence in the hearing shall be governed by the Evidence
Code, except that the court may consider evidence previously admitted at any prior
hearing or trial that is admissible under current law, including witness testimony,
stipulated evidence, and matters judicially noticed. The court may also consider the
procedural history of the case recited in any prior appellate opinion. However, hearsay
evidence that was admitted in a preliminary hearing pursuant to subdivision (b) of
Section 872 shall be excluded from the hearing as hearsay, unless the evidence is
admissible pursuant to another exception to the hearsay rule. The prosecutor and the
petitioner may also offer new or additional evidence to meet their respective burdens. A
finding that there is substantial evidence to support a conviction for murder … is
insufficient to prove, beyond a reasonable doubt, that the petitioner is ineligible for
resentencing.” (§ 1170.95, subd. (d)(3), as amended by Stats. 2021, ch. 551, § 2, eff.
Jan. 1, 2022.)
                    DEFENDANT’S SECTION 1170.95 PETITION
       On January 9, 2019, defendant filed, in pro. per., a petition in the superior court
for resentencing of her second degree murder conviction pursuant to section 1170.95.
Defendant requested appointment of counsel.
       The petition was supported by defendant’s declaration, signed under penalty of
perjury, that the prosecution proceeded against her under the natural and probable
consequences doctrine, and she was convicted of second degree murder pursuant to that
doctrine; she was not the actual killer and did not, with the intent to kill, aid, abet,
counsel, command, solicit, request, or assist the actual killer in the commission of murder

                                              25.
“in the first degree,” she was not a major participant, and did not act with reckless
indifference to human life during the course of the crime; she was sentenced for second
degree murder under the natural and probable consequences doctrine, and she could not
now be convicted of murder because of the changes to section 188.
       Defendant also checked boxes on a preprinted form, that stated she was entitled to
resentencing under section 1170.95 because a complaint or information was filed against
her that allowed the prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine; at trial, she was convicted of first
or second degree pursuant to the felony-murder rule or the natural and probable
consequences doctrine; and she could not now be convicted of first or second degree
murder under the amended versions to sections 188 and 189.
       The superior court appointed counsel to represent defendant.
The Prosecution’s Opposition
       On February 28, 2019, the People filed opposition, with this court’s appellate
opinion as a supporting exhibit, and argued the evidence showed defendant was not
eligible for relief under section 1170.95 because she was a “major participant” and “acted
with reckless indifference to human life” as defined in People v. Banks (2015) 61 Cal.4th
788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark).22
       As to being a major participant, the People argued:

       “[I]t was the Defendant’s plan that led directly to the death of the victim.
       But for the defendant’s malicious and calculating plan, this murder would
       not have occurred. She orchestrated all of the events surrounding the
       murder. She manipulated her violent son by lying to him and telling him
       the victim had beat her and that he needed to ‘take care of it.’ The evidence
       at trial demonstrated she was the aggressor and she had not been beaten by


       22  The prosecution’s opposition also asserted Senate Bill 1437 was
unconstitutional; defendant filed objections to that argument. At the hearing on the
petition, the superior court noted the issue was not settled but presumed the law was
constitutional to reach the merits.

                                            26.
       the victim on the night of the murder. [¶] After the criminal endeavor was
       complete, she made efforts to shield her son from getting caught.
       Defendant played an integral role that directly led to the murder. Under
       Banks, it is clear that she is a major participant.”
       As for reckless indifference, the People further argued:

               “The Defendant called her violent son and told him to ‘come take
       care of the situation’ after she lied to him about being physically abused by
       the victim. The evidence at trial demonstrated she made up the allegation
       to inflame her son into taking care of the victim. Witnesses asked the
       Defendant to tell her son that nothing had really happened to her because
       they were afraid of what her violent son would do to the victim.
       Additionally, when the Defendant’s son knocked on the door, she insisted
       that the victim answer the door knowing that it was her son knocking with
       the instruction from her to ‘take care of the situation.’ Defendant was a
       willing major participant who, by her willful action, had full knowledge
       that her son would hurt or kill the victim. The grave risk to human life was
       readily apparent to the Defendant but she willingly set her plan in motion to
       ‘take care of the victim.’ Her knowing, highly-dangerous actions led to the
       victim being killed, which is implied malice.”
Defendant’s Reply
       On August 9, 2019, defendant, represented by counsel, filed a reply to the
prosecution’s opposition, and the argued the jury did not receive a “major participant”
instruction and the phrase was not defined in any of the instructions that were given.
       Defendant further argued she did not qualify as a major participant, she was not
the actual killer, and she was convicted under the natural and probable consequences
theory that was no longer valid. In making this argument, defendant cited to language in
the instructions and the prosecutor’s closing argument that defined implied malice and
aiding and abetting. Defendant further argued that as a result of Senate Bill 1437, “there
is no second degree murder” because “liability for murder cannot be imposed when the
person is not the actual killer and did not act with intent to kill,” and defendant was not
the actual killer and did not act with intent to kill.




                                               27.
The Court’s Denial of the Petition
       On October 16, 2019, Judge Ashley, who presided over defendant’s jury trial, held
the hearing on her section 1170.95 petition. Defendant was present with her attorney and
did not offer any evidence in support of the petition. The court invited arguments from
the parties.
       Defendant’s attorney argued that as a result of Senate Bill 1437, defendant was no
longer “equally guilty” with the actual killer, because she was convicted under the natural
and probable consequences theory based on “her act of bringing her son to the household
and sending her husband to open the front door,” and the prosecutor compared her to a
“getaway” driver in a robbery in closing argument, but that theory no longer applied.
Counsel further argued that defendant’s conduct did not amount to the higher standard of
reckless indifference because she did not know her son had a gun, he would bring it to his
house, and he would shoot and kill her husband. Counsel argued there was no evidence
defendant ordered her son to kill her husband, and she tried to help him after he was shot.
       The prosecutor replied the evidence showed defendant was a major participant
because she called her son “and feigned being beat up by the husband and told him he
needed to come over and take care of this, knowing that he would be taken care of by her
son. So even the appellate court opined this decision that, although the defendant was not
the actual killer, her culpability arose from her own conduct and mental state. And the
appellate court found there was sufficient evidence to show implied malice, meaning she
knew what she was going was dangerous to human life. So she put this whole chain of
events into motion.”
       The prosecutor further argued that the victim would not have been killed but for
defendant “faking” the beating by her husband and instructing her son to “take care of it.”
Defendant knew “darn well … that what she did created a situation that was dangerous to
human life.”
       The court denied defendant’s petition:

                                            28.
       “[H]aving presided over the trial and hearing the evidence for myself, I
       totally agree with the prosecution, that but for [defendant’s] actions, it
       never would have occurred. And what was extremely compelling was the
       fact that she did encourage her husband to open the door. [¶] So that being
       the case, the standards as cited by the prosecution that she was a principal,
       basically, and aided and abetted, but for her actions, it never would have
       occurred. So the petition will be denied.”
       On October 28, 2019, defendant filed a notice of appeal from the superior court’s
order of October 16, 2019, that denied her section 1170.95 petition.
                                     DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised she could file his own brief with this court. By letter on January 11, 2021, we
invited defendant to submit additional briefing. To date, she has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist. 23
                                     DISPOSITION
       The order is affirmed.


       23  As required by Lewis and section 1170.95, the court appointed counsel to
represent defendant, held a hearing on the petition and invited argument from both
parties, and the defense failed to introduce any evidence. The superior court properly
relied on the record and this court’s opinion from her first appeal to deny the petition
because she was convicted as a direct aider and abettor. (See, e.g., Lewis, supra, 11
Cal.5th at pp. 971–972.) The record of conviction demonstrates she was convicted of
murder as a direct aider and abettor, and not under the natural and probable consequences
doctrine, the felony murder rule, or any theory under which malice is imputed to a person
based solely on that person’s participation in a crime. While defendant argued that she
was convicted under the natural and probable consequences theory, she cited language in
the instructions for implied malice and direct aiding and abetting, as set forth in this
court’s prior opinion. Senate Bill 1437 eliminated the natural and probable consequences
liability for second degree murder based on imputed malice, but implied malice and
direct aiding and abetting remain valid theories of second degree murder. (People v.
Gentile, supra, 10 Cal.5th at p. 850; People v. Cortes (2022) 75 Cal.App.5th 198, 201–
202; People v. Rivera (2021) 62 Cal.App.5th 217, 232.)

                                            29.